DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 12, 16, 17, 23, 25, 27, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano et al. (JP 2003-277702 A) in view of Iida et al. (US Pub. 2008/0075935 A1), Moriyama et al. (JP H08-258198 A), and Schroeyers et al. (US Pub. 2011/0104487 A1). 
Regarding claims 1-3, and 7, Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene particles ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling off the base which has a lower adhesive strength ([0006], [0010], and [0014]). 
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles, where the surface porous sheet has an Ra of 1 micron or less, and where the adhesive is a single layer
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayered with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to the top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond two layers (Moriyama, [0010]).
Wano discloses an adhesive strength for the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where adhesive strength is stronger with a higher value and weaker with a lesser value ([0014]). Wano does not disclose an adhesive strength of 0.5 to 1.0 N/25 mm. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which is  applied to a substrate to create an adhesive surface to which another layer is applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 2 N/25 mm or less ([0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive strength between polyethylene sheets by use of an adhesive is lower than 2 N/25 mm in Wano in view of Iida and Moriyama as taught in Schroeyers as a conventionally known suitable adhesive strength for an adhesive for attachment to a polyethylene layer and to have an adhesive with good removability and repositionability along with exceptional peel strength (Schroeyers, [0011]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive or coupling strength between the base layer and surface layer in Wano in view of Schroeyers to be 0.5 to 1.0 N/25 mm to have a weaker adhesive surface or adhesive strength between layers and make it easier to peel the layer from the layer below as taught in Wano and Schroeyers. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in coupling strength between layers involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 5, Wano discloses the porous sheet having a porosity of 5 to 40% and pore size of 10 to 150 microns (Wano, [0032]). Iida and Moriyama teach that pore diameter increases as particle diameter increases (Iida, [0053] and Moriyama, [0019]). Iida discloses the porous layer (base) being porous (Iida, [0029]) with a porosity of 10 to 70% (Iida, [0033]) Although Wano in view of Iida and Moriyama does not specifically disclose the average pore diameter of the porous sheet being smaller than the pore diameter of the base, it would have been obvious to one of ordinary skill in the art at the time of the invention that the pore size may be designed to be smaller in the surface porous sheet layer to assure a smooth surface while also assuring strength and air permeability in the base.
Regarding claim 6, Wano discloses the porous sheet having a thickness of 0.5 to 3 mm (Wano, [0032]) and Iida discloses the porous layer (base) having a thickness of 0.1 to 3 mm ([0032]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the two layers in Wano in view of Iida and Moriyama may have any thickness in the ranges taught in Wano and Iida including a thickness for the porous sheet which is less than the base as known suitable thicknesses for the layers.
Regarding claims 11, 16, 17, and 23, Wano in view of Iida and Moriyama discloses the sheet or layer of claim 1 or 7 as discussed above. Wano further discloses the adhesive layer being perforated to have a plurality of through holes (gaps) (Wano, [0007] and [0012]) and Moriyama discloses a dot-like, streak-like, mesh-like partially provided pressure sensitive adhesive layer (Moriyama, [0022]).
Wano does not specifically disclose the amount of adhesive which should be on the porous sheet. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which may be applied to a substrate to create an adhesive surface to which another layer may be applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 2 N/25 mm or less ([0097]). Schroeyers discloses an adhesive coating weight of 10 to 100 g/m2 ([0093]). 
It would have been obvious to one of ordinary skill in the art the time of the invention that the coating amount could be similar to the amount taught in Schroeyers as a known appropriate amount for removable adherence ([0011]).
Regarding claims 12 and 17, Wano does not specifically disclose the porous sheet having a smaller diameter particle than the base layer.
Iida discloses a surface porous layer with a particle diameter of 30 microns and base porous layer of 110 microns ([0066] and [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the porous sheet and base in Wano in view of Iida and Moriyama could have the same particles sizes as the surface particle layer and porous layer as taught in Iida as known suitable particle sizes for surface and base layers. 
Further, although Wano in view of Iida and Moriyama does not specifically disclose that the particles of the porous sheet do not penetrate into the pore of the base, this property would be expected given the sheet are formed separately with an adhesive layer in between and there is some separation between the layers.
Regarding claim 25, Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling on the base which has a lower adhesive strength ([0006], [0010], and [0014]). 
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayered with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond these two layers (Moriyama, [0010]).
Wano discloses an adhesive strength for the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where adhesive strength is stronger with a higher value and weaker with a lesser value ([0014]). Wano does not disclose an adhesive strength of 0.5 to 1.0 N/25 mm. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which may be applied to a substrate to create an adhesive surface to which another layer may be applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 2 N/25 mm or less ([0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive strength between polyethylene sheets by use of an adhesive is lower than 2 N/25 mm in Wano in view of Iida and Moriyama as taught in Schroeyers as a conventionally known suitable adhesive strength for an adhesive for attachment to a polyethylene layer and to have an adhesive with good removability and repositionability along with exceptional peel strength (Schroeyers, [0011]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive or coupling strength between the base layer and surface layer in Wano in view of Schroeyers to be 0.5 to 1.0 N/25 mm to have a weaker adhesive surface or adhesive strength between layers and make it easier to peel the layer from the layer below as taught in Wano and Schroeyers. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in coupling strength between layers involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claims 27 and 28, Wano discloses that a separator or release liner (layer which is configured for removal) may be used to form the pressure-sensitive layers for attachment of the pressure-sensitive layer to a layer ([0027]-[0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a separator or release liner should be used to attach the pressure-sensitive layer to the top layer in Wano in view of Iida and Moriyama as a conventionally known way to attach a pressure-sensitive layer to another layer as taught in Wano (Wano, [0027]-[0028]).
In the alternative, claims 25 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano in view of Iida, Moriyama, Schroeyers, and Wano (JP 2002-173250 A) (hereafter Wano ‘250).
Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling on the base which has a lower adhesive strength ([0006], [0010], and [0014]). If no adhesive remains, this is considered to disclose 40 wt% or less adhesive remaining.
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
To the extent the replacement sheet would not be expected based on the teachings in Wano, Wano ‘250 discloses an adsorption plate formed of a porous sheet (surface layer) made of a sintered porous body of ultrahigh molecular weight polyethylene (hereafter “UHMWPE”) ([0001]) where a streaky or dotted (air-permeable) adhesive layer is on the porous sheet to attach the porous layer to a base where there is ease of peeling the porous layer from the base (base layer) to exchange the sheet (separable and replaceable) ([0030]). The sintered porous body is produced with UHMWPE powder with a particle diameter of 30 to 200 microns (particles bonded together) ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention based on the teachings in Wano ‘250 that exchanging porous sheets was well known in the art so having an identical replacement sheet available would have been an obvious convenience to make such an exchange possible.
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayers with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheets to each other with a dot, streak or mesh like pattern of adhesive (single adhesive layer) which is done by applying the adhesive to top sheet and then applied to the sheet below ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]). Further, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that partially provided pressure sensitive adhesive may be applied to the top layer as a single layer and then the sheet and adhesive is applied to the bottom layer as taught in Moriyama as a known suitable way to partially bond these two layers (Moriyama, [0010]).
Wano discloses an adhesive strength for the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where adhesive strength is stronger with a higher value and weaker with a lesser value ([0014]). Wano does not disclose an adhesive strength of 0.5 to 1.0 N/25 mm. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which may be applied to a substrate to create an adhesive surface to which another layer may be applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 2 N/25 mm or less ([0097]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive strength between polyethylene sheets by use of an adhesive is lower than 2 N/25 mm in Wano in view of Iida and Moriyama as taught in Schroeyers as a conventionally known suitable adhesive strength for an adhesive for attachment to a polyethylene layer and to have an adhesive with good removability and repositionability along with exceptional peel strength (Schroeyers, [0011]). It would have further been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive or coupling strength between the base layer and surface layer in Wano in view of Schroeyers to be 0.5 to 1.0 N/25 mm to have a weaker adhesive surface or adhesive strength between layers and make it easier to peel the layer from the layer below as taught in Wano and Schroeyers. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in coupling strength between layers involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 28, Wano discloses that a separator or release liner (layer which is configured for removal) may be used on the pressure-sensitive layers for attachment of the pressure-sensitive layer to a layer ([0027]-[0028]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that a separator or release liner should be used to attach the pressure-sensitive layer to the top layer in Wano in view of Iida and Moriyama as a conventionally known way to attach a pressure-sensitive layer to another layer as taught in Wano (Wano, [0027]-[0028]).

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1-3, 5-7, 12, 17, 25, 27, and 28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wano in view of Iida, Moriyama, and Schroeyers; and Wano in view of Iida, Moriyama, Schroeyers, and Wano ‘250.
Applicant's remaining arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 103 rejection, Applicant argues Wano teaches a double sided adhesive tape with an adhesive strength of 3 to 5 N/25 mm for its weak adhesive surface and 7 to 10 N/25 mm for its strong adhesive surface so is not considered to teach a coupling strength of 0.5 to 1 N/25 mm as claimed. Applicant further argues that the adhesive strength in Wano is for a non-porous surface and is tested on the same surface so is not comparable to the claimed coupling strength with two different layers. Applicant further argues the adhesion properties required by Wano would not be readily apparent for a single adhesive layer. Applicant argues nothing in Iida or Moriyama cure the deficiencies of Wano. Applicant further argues the claimed lower limit advantageously helps prevent defects such as delamination and lifting while ensuring coupling is well maintained and the upper limit suppresses stretching of the surface layer during peeling. Last, Applicant argues Schroeyers does not remedy the deficiencies of Wano.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Wano alone is not considered to disclose a single layer adhesive but as discussed above, Wano in view of Iida and Moriyama is considered to teach this feature. 
Further, all the independent claims use the transitional phrase “comprising” which is open ended so that additional unclaimed features may be present. Thus, a second adhesive layer as set forth in Wano would still be considered within the scope of the claimed invention. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., there is only one adhesive layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the claimed lower limit advantageously helps prevent defects such as delamination and lifting while ensuring coupling is well maintained and the upper limit suppresses stretching of the surface layer during peeling, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, as discussed above Schroeyers is considered to teach an adhesive strength which overlaps the claimed range to allow for easy removability and repositionability (Schroeyers, [0011]), and the exact coupling strength to a porous layer would be a matter of routine experimentation based on the desired relationship between adhesive strength and removability as taught in Wano and Schroeyers as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783